Clare:, C. J.
The court properly held that there was no constitutional inhibition against the act of the General Assembly of North Carolina authorizing the city of Greensboro to issue bonds for the purpose of building a passenger station and underpass, etc., as specifically set forth and provided by Private Laws, Extra Session 1920, ch. 105, and that the contract between the city of Greensboro and other defendant was in accordance with the terms of said act.
The qualified voters of the city of Greensboro, to whom under the act the proposition was submitted, had the right to determine, as' they have done by a large majority of the registered voters, that the contract between the city and the railroad company should be made and the bonded indebtedness therein contemplated created, and having so elected, their action is not subject to judicial review.
It was within the scope of the powers of the Legislature to enact the statute in question. The contract was made strictly in accordance with the terms of the statute, and it and the issue of bonds authorized thereby have been ratified at the ballot box as provided by the statute. There being no constitutional prohibition the matter is purely one of public policy.
On full and careful examination of the terms of the contract (set out in the record as “Exhibit B”) between the city of Greensboro and the Southern Railway Company upon mutual considerations from each to the other, and the benefits that are expected to accrue to the city which are within the scope of the public interests, we find that the undertaking is for a public purpose. The parties were duly authorized by legislative *517enactment to make and enter into tbe contract presented for our consideration and to perform tbe obligations therein assumed.
When tbe trustees, under tbe various deeds of trust, have executed and delivered to tbe Southern Railway Company tbe releases proposed and tbe North Carolina Railroad Company has executed its proposed conveyance to tbe Southern Railway Company and all have been duly recorded, then, in that event, the Southern Railroad Company will be authorized to convey to tbe trust company a good title in fee simple to tbe two lots of land in question, clear and free of all encumbrances. When tbe Southern Railway Company has executed tbe proposed deed of trust upon tbe two lots of land in question, as provided in tbe contract, tbe city of Greensboro can issue its bonds as provided by tbe several acts of tbe General Assembly and tbe terms of contract. Said bonds, when so issued, will be a valid and outstanding obligation of tbe city and tbe parties to tbe contract.
Tbe case was very fully and ably argued before us by counsel representing all tbe parties at interest, both by tbe parties to tbe contract and by tbe plaintiff opposing tbe constitutionality of tbe act and tbe validity of tbe contract. After full consideration, we have reached tbe same conclusion as bis Honor.
It was earnestly argued before us that tbe proposition that tbe city of Greensboro should loan this fund would impair its credit, that tbe issue of over a million dollars in bonds by a city for tbe purposes recited was not only novel, and, indeed, unprecedented, but might prove disastrous in certain contingencies in tbe uncertain future, and that tbe precedent thus set, if followed to any extent, would not serve tbe public interest. But these are not matters which are confided to this branch of tbe government.
Tbe legislative authority of tbe State, acting within its authority and violating no prohibition in tbe Constitution, in its wisdom saw fit to enact this statute, which authorized tbe contract that is presented in this record, and tbe parties thereto, tbe city of Greensboro and tbe Southern Railway Company, with tbe assent of tbe North Carolina Railroad Company, have drawn up a contract within tbe terms authorized by this statute and tbe qualified voters of tbe city of Greensboro have endorsed tbe action of their representative body, and at tbe ballot box, tbe vote being regularly and properly taken in the manner provided by tbe statute, have ratified and confirmed tbe contract and have directed the issue of tbe bonds. They have assumed tbe responsibility, and whether tbe proposition shall prove to be a wise and a safe one was a matter which tbe Legislature and tbe city of Greensboro bad a right to determine, and they have done so.
Tbe judgment of bis Honor is
Affirmed.